Citation Nr: 9918084	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-10 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for postoperative 
residuals, excision of nevus from the chest area.  

2.  Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The appellant served on active duty from September 1953 to 
September 1956 and from February 1957 to August 1959.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an April 1993 rating determination by 
the RO located in Waco, Texas, denying a compensable rating 
for postoperative residuals, excision of nevus from the chest 
area.  This issue was remanded by the Board for additional 
evidentiary and procedural development in October 1996.  
While the case was in remand status, the issue of entitlement 
to service connection for prostate cancer was also developed 
for appellate review.


REMAND

In its October 1996 remand, the Board directed that the 
veteran be given the opportunity to provide additional 
private or VA medical information on his skin disorders.  The 
RO was also directed to attempt to obtain additional 
pertinent service medical records.  The RO's attempt in this 
matter was unsuccessful.  

In its remand, the Board also noted that the rating action of 
September 1993, included a denial of entitlement to service 
connection for keratoses with which the veteran had disagreed 
in his substantive appeal.  The Board found that this issue 
should be developed concurrently for appellate review as it 
was intertwined with the certified increased evaluation 
issue.  In this regard, the Board noted an August 1987 VA 
progress note indicating that keratoses involving the left 
arm were adjunct to the service connected postoperative 
residuals, excision of nevus from the chest area.  The Board 
directed that a VA dermatologic examination be scheduled and 
conducted and that the examiner furnish an opinion with 
respect to any relationship between the nevus excised in 
service and the keratoses or any other skin disorder noted on 
VA examination.  If the RO's decision was adverse, then the 
veteran was to be informed of his appellate rights and if his 
appeal as to this issue was perfected, it was to be returned 
to the Board for appellate consideration.  However, the 
record shows that examiner did not furnish the requested 
opinion, the intertwined service connection issue was not 
addressed by the RO, and the veteran was not given the 
opportunity to perfect his appeal as to this issue.  A remand 
order from the Court or the Board confers on a claimant the 
right to compliance with the remand order and when the 
directives of a remand are not fully complied with, the Board 
has no choice but to remand the case again for compliance 
with the directives.  Stegall v. West, 11 Vet. App. 268 
(1998).  Thus, the above cited deficiencies must be 
readdressed by the RO prior to further appellate review.  

With respect to the veterans claim for service connection for 
prostate cancer, the Board notes that this claim was denied 
by the RO in June 1997, in part, because this cancer was not 
deemed a radiogenic disease under 38 C.F.R. § 3.311.  
However, in September 1998 the pertinent regulation was 
revised to include prostate cancer.  63 Fed. Reg. 50993-50995 
(September 1998)  (to be codified at 38 C.F.R. 
§ 3.311(b)(2)(xxiii)).  Where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Under these 
circumstances, the claim must be returned to the RO for 
further processing under § 3.311.  For the foregoing reasons, 
the case is remanded to the RO for the following action:

1.  The veteran should once again be 
scheduled for an examination by a 
dermatologist in order to determine the 
nature and severity of any skin 
disabilities, to include any residuals 
resulting from the in-service excision of 
the nevus.  The examiner should state 
whether the scar resulting from the 
excision of the nevus is tender and pain 
on objective demonstration, or whether it 
is productive of any impairment.  In 
conjunction with the review of the claims 
folder, the examiner should render an 
opinion as to when any skin disorder 
diagnosed on examination, exclusive of 
the service-connected nevus excised from 
the left chest area, was initially 
clinically manifested.  If the veteran 
has a skin disorder that was initially 
manifested after service, the examiner 
should render an opinion as to whether it 
is as likely as not that this skin 
disorder is causally related to the 
service-connected nevus excised from the 
left chest area.  A complete rationale 
for any opinion expressed should be 
included in the examination report.  

2.  Thereafter, the RO should review the 
requested examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
veteran's claim for a compensable rating 
in light of the entire record to include 
the current examination findings and any 
other evidence added to the record as a 
result of this remand.  

4.  The issue of service connection for 
skin disorders (keratoses) on a direct 
and secondary basis should also be 
addressed by the RO with particular 
consideration given to the 
dermatologist's opinion.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case on 
this issue.  The appellant and his 
representative should be informed that a 
VA Form 9 or the equivalent must be 
submitted if the appellant desires to 
perfect an appeal regarding the issue of 
service connection for skin disorders 
(keratoses).  

5.  The claim for service connection for 
prostate cancer must be readjudicated by 
the RO under the provisions of 38 C.F.R. 
§ 3.311, which now includes prostate 
cancer as a presumptive disease.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, including those covering 
presumptive disabilities, and the reasons 
for the decision.  

The veteran and his representative should be afforded a 
reasonable amount of time to respond to any supplemental 
statements of the case furnished.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration, if 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

